265 F.2d 223
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.LOCAL UNION NO. 553, UNITED ASSOCIATION OF JOURNEYMEN & APPRENTICES OF THE PLUMBING & PIPE FITTING INDUSTRY OF THE U. S., AND CANADA, et al.
No. 16182.
United States Court of Appeals Eighth Circuit.
March 13, 1959.

On petition for enforcement of order of National Labor Relations Board.
Thomas J. McDermott, Assoc. Gen. Counsel, and Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., Washington, D. C., for petitioner.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation filed with Board.